DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 & 19-20, drawn to a hair cleaning implement, classified in B32B 3/30.
II. Claims 17-18, drawn to a method of removing sebum from hair, classified in A45D 19/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product may be used in a materially different process of using, such as one not removing sebum/oil-base product but rather particulate matter or aqueous material.

During a telephone conversation with John Powell on approximately November 1st, 2021 a provisional election was made without specifying traverse to prosecute the invention of Group I, claims 1-16 & 19-20.  Affirmation of this election must be made by Applicant in replying to this Office action.  Claims 17-18 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-16 & 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-16 & 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, the indefiniteness and written description issues are tied together. The phrase “the protrusion having a Smean…a Spd…and a Vvv…” makes no sense in the context of the specification wherein those terms are directed to a surface comprising a plurality of protrusions, not a protrusion alone [0007, 0046].
Therefore, the suggested correction is “the first surface of the nonwoven material having a Smean…a Spd…and a Vvv…”.
The above also holds for claims 8-10, wherein corrections are as follows:
Claim 8: “wherein the is between about 0.001 and about 0.01”
Claim 9: “wherein the is less than about 0.1”
Claim 10: “wherein the is less than about 0.025”
In claim 5, “the Sebum Removal Test” does not have sufficient antecedent basis.

Claims 2-4, 6-7, 11-16, and 19-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (U.S. Pub. No. 2014/0366293 A1) (hereinafter “Roe”) in view of Strube et al. (U.S. Pub. No. 2016/0074252 A1) (hereinafter “Strube”), as evidenced by Keyence (Area Roughness Parameters) (hereinafter “Keyence”).
Regarding claims 1, 9-13, and 19-20, Roe teaches a laminate cleaning implement comprising a nonwoven facing/substrate layer (All Figs. [21/22] or [41/42]) comprising active ingredients, such as hair cleaning agents [0024, 0032, 0074, 0094, 0132-0134] and a plurality of tufts extending therefrom, and a film backing sheet (All Figs. [20] or [40]) that increases the stiffness of the tufts [0071-0072, 0074, 0106, 0124].
However, the tufts are not a plurality of discrete protrusions having the material properties as claimed.
Strube teaches a nonwoven for cleaning comprising a plurality of discrete hollow deformations/protrusions extending from a substantially planar surface comprising a greater width at the top forming a plurality of caps [0107, Fig. 7, Fig. 10], which are an improvement on prior art tufts [0095-0097], wherein the surface comprising the protrusions comprises a characterization of its surface texture comprising a plurality of parameters of Sq, Sxp, Str, and Vmp according to ISO 25178-2:2012 [0259], wherein Spd (the number of protrusions over a unit area is about 5 to 100 deformations per 10 cm2, which converts to an Spd of 0.005 to 0.1, wherein since the surface is largely planar, it would have been obvious to minimize any pits/dales projecting below the planar surface, and Vmp greater than 1.1 [0170], would have been obvious to one of ordinary skill in the art to maximize the peak area, which would likely bias an average height toward greater than the median plane.
Regarding claims 2-4, Strube teaches the fibers to be trilobal and core-sheath PP/PE or PET/PE [0143, 0152, 0288, 0291], increased dimensional stability would be unnecessary with the addition of the film.
Regarding claims 5-7, although the prior art does not disclose a sebum removal amount, the claimed properties are deemed to be inherent to the structure in the prior art since Roe/Strube teach an invention with a substantially similar structure and chemical composition as the claimed invention. 
Regarding claims 14-15, the film and nonwovens can be adhesively bonded in a pattern of stripes [0121], wherein specific shapes (swirl/spiral) are considered a obvious change in shape absent persuasive evidence the particular configuration is significant. See MPEP 2144.04 IV. B.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Strube, as applied to claim 1 above, further in view of Dobrin et al. (U.S. Pub. No. 2004/0204333 A1) (hereinafter “Dobrin”).
Regarding claim 16, Roe teaches the cleaning laminate may be used in mitt/glove form, which a side facing the users hand being water impermeable (film) [0042-0043, 0065, 0079], but does not teach specifics regarding a pocket formed by a second nonwoven.
Dobrin teaches a nonwoven cleansing mitt comprising a nonwoven layer having cleaning substances thereon [0037], a second nonwoven connected with the backside of the cleaning layer such that a pocket is formed [0044-0045].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a pocket with the film layer and a second nonwoven layer. One of ordinary skill in the art would have been motivated to form a pocket forming layer that is soft and can stretch to snugly accommodate different hand sizes [0044].


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The suggested format for the allowable claim is as follows:
“c) a plurality of discrete protrusions extending outwardly from the first surface of the nonwoven material, the first surface of the nonwoven material having a Smean of greater than 0 and between about 0.001 and about 0.01, a Spd of less than about 0.17, and a Vvv of less than about 0.03, the Smean, Spd, and Vvv being according to ISO 25178.”

The following is a statement of reasons for the indication of allowable subject matter:
The combination of Roe/Strube does not suggest an Smean within the claimed range and also meeting the conditions for the other elements claimed in combination is possible or even probable.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 1st, 2021